IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                    NO. WR-48,152-08



                   EX PARTE GARCIA GLEN WHITE, Applicant



  ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS
     IN CAUSE NO. 723847 IN THE 180TH JUDICIAL DISTRICT COURT
                          HARRIS COUNTY

       Per curiam. K ELLER, P.J., and M EYERS, J., dissented to the stay.

                                        ORDER

       This is a subsequent application for a writ of habeas corpus filed pursuant to the

provisions of Texas Code of Criminal Procedure Article 11.071 § 5.

       In July 1996, a jury found applicant guilty of the offense of capital murder. The jury

answered the special issues submitted pursuant to Texas Code of Criminal Procedure Article

37.071, and the trial court, accordingly, set applicant’s punishment at death. This Court

affirmed applicant’s conviction and sentence on direct appeal. White v. State, No. AP-72,580

(Tex. Crim. App. June 17, 1998)(not designated for publication). This Court denied relief
                                                                                     White - 2

on applicant’s initial post-conviction application for a writ of habeas corpus. Ex parte White,

No. WR-48,152-01 (Tex. Crim. App. Feb. 21, 2001)(not designated for publication). And

it dismissed applicant’s three subsequent applications for writs of habeas corpus for not

meeting the requirements of Article 11.071 § 5. Ex parte White, No. WR-48,152-02 (Tex.

Crim. App. Apr. 24, 2002)(not designated for publication) and Nos. WR-48,152-03 and WR-

48,152-04 (Tex. Crim. App. May 6, 2009)(not designated for publication).

       On January 8, 2015, applicant filed in this Court a Motion for Leave to File an

Original Petition for Writ of Habeas Corpus, an Original Petition for Writ of Habeas Corpus,

a Motion for Leave to File a Petition for a Writ of Prohibition, a Petition for a Writ of

Prohibition, and Motions for a Stay of Execution associated with each pleading. On January

15, 2015, the Court without written order denied leave to file both original pleadings and

denied the associated motions to stay the execution. On January 20, 2015, applicant filed

another Motion for Leave to File a Petition for a Writ of Prohibition and a Petition for a Writ

of Prohibition. The Court the next day without written order denied leave to file the

pleading.

       Also on January 20, 2015, applicant filed in the trial court this his fourth subsequent

application for a writ of habeas corpus. The Court now orders applicant’s execution stayed

pending further order of this Court.

       IT IS SO ORDERED THIS THE 27 th DAY OF JANUARY, 2015.

Do Not Publish